Title: From James Madison to George Davis, 24 June 1806
From: Madison, James
To: Davis, George



Sir
Department of State 24th June 1806

Having been appointed Consul for Tripoli you will avail yourself of the first convenient opportunity of proceeding to that City.  The following instructions and explanations are necessary for your guidance.
This appointment being subordinate to that of Algiers, you will correspond regularly with the Consul General as well as with this Department, and follow his opinion, more particularly when the state of our affairs requires an early decision, and the subject is of a transient and not very important nature.  You are to keep regular journals of your proceedings including your pecuniary transactions, and transmit transcripts as often as may be to the Department of State.  This course is now expected from all the Consuls on the coast of Barbary, including the Consul General, and of so strict a necessity is it, that no allowance for disbursements will be made unless registered in your journal at the time and transmitted to this Department with the very first dispatches you may write after incurring the expence.
Beside your salary at the rate of two thousand dollars %pr% annum, which under the circumstances which have taken place will commence with the date of your Commission, you will be allowed an outfit of the same amount, but this is to exclude any allowance of outfit for your late charge of the Consulate at Tunis.  You will also be allowed House rent on a moderate but decent scale, the expence of Couriers, of Postage, of the service of one Drogaman, and for small presents, if there be any which the Custom of the Regency may require to be given to its officers.  For charities which you may be called upon for, nothing will be allowed on account of the difficulty of regulating the occasions and sums which may be proper.  They will therefore be a tax upon your benevolence.
Inclosed is a blank bond, which you will be pleased to return executed in the sum of five thousand dollars, with one or more securities who may be deemed sufficient.
Should you think the aid of a Secretary necessary he will be allowed at the rate of Six hundred dollars %pr% annum.
It being understood that the Bashaw of Tripoli has not yet executed that part of the 3d. article of the Treaty which stipulates the delivery of the wife and children of the exile his brother on condition of his withdrawing from the territory of Tripoli, it is necessary that you should formally call upon him to do it.  It evidently was not however the intention of the Treaty to include such of his children, if any, there be, as have attained that maturity of years, which according to the laws and customs of Tripoli emancipates them from the parental controul, and who may chuse to exercise their will by remaining with the uncle; nor could it have been any more intended to include the daughter of the exile, who it has been stated, was married previously to the Treaty to the son of the reigning Bashaw.  With respect to the first description who may chuse to be exempted from the Treaty, it is of the utmost importance that their wills shall be impartially and deliberately expressed.  You will therefore require that they be placed in an independent condition before their election is declared and that it should be persisted in for a reasonable space of time under the same circumstances of freedom from influence.  That we may retain the means of shewing the true cause of any of them remaining at Tripoli you will draw up a formal minute of the examination you make into the fact of their age, including an explanation of the provision of the law respecting the cessation of minority, and the mode and circumstances of the election they make to remain: to this may be subjoined an explanation of the case of the married daughter.  It is desirable that one or more respectable consuls should join in the attestation.  For those who may be delivered up, you will provide the means of rejoining the head of their family, who ought previously to be apprized of their delivery if it can be conveniently done.  Should the Bey disclose an unyielding resolution not to execute the Treaty, you are to report the affair to the Government here unless some other arrangement satisfactory to the exiled Bashaw would be substituted by the reigning Bashaw for the unexecuted stipulation, giving or withholding in the mean time, if that cannot be done, the Consular present, according to the apparent expediency of the one or the other course, but preferring a forbearance to make the present, if the reasons against that course be not very urgent.  I have requested the Secretary of the Treasury to furnish you at the Branch Bank at Norfolk the sum of 8,600 dollars, as a fund for purchasing the Consular present and for your Salary and possible extraordinary charges viz
For the Consular present say4000A years salary for yourself & Secretary2600Contingencies2000You may purchase the Consular present partly in the United States if you find suitable articles, which are cheaper than they would probably be found on the Barbary Coast.  Though four thousand dollars are above allotted, yet the present ought not to cost more than three thousand dollars and you will accordingly endeavour to confine it within that limit.  The inclosed copy of the list of what Mr. Cathcart carried to Tripoli may serve as a guide but it is perhaps advisable that a suitable quantity of cloths be substituted for some of the Jewels.  I have the honor to be &c

James Madison


(Presents for Tripoli delivered by Mr. Cathcart)
3 Caftans of brocade3481 Gold Watch and Chain set with diamonds3002 Gold repeating watches @ 150 each3004 Gold plain do @ 4518010 Silverdo@181801 Gold Snuff box1102 Gold Chains @ 501008 Silver Gilt Snuff boxes @ 10803 pieces of Holland 30901 brilliant diamond Ring Solitaire6002 small do @ 3006006 doz Handkerchiefs @ 7 dol Per doz42$2930

